Citation Nr: 1215922	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-06 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date prior to December 13, 1989 for the award of a 100 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.


This matter comes before the Board of Veterans' Appeals (Board) from a May 1992 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran filed a claim of service connection for PTSD in April 1986.  A September 1989 Board decision granted service connection for PTSD.  In a
November 1989 rating decision, the RO assigned a 10 percent rating, effective April 8, 1986; a 100 percent rating effective June 19, 1987; a 10 percent rating effective September 1, 1987; a 100 percent rating effective January 9, 1988; and a 10 percent rating effective March 1, 1988.  The Veteran appealed the assigned ratings.  

In February 1992, a Board decision granted the Veteran's claim for an increased rating, finding that the Veteran was entitled to a 100 percent rating based on the evidence of record; however, the Board did not specify an effective date for this rating.  In a March 1992 rating decision, the RO implemented a 100 percent rating, effective December 13, 1989.  The Veteran was so advised by letter dated on April 17, 1992.

On March 18, 1993, the Veteran sent a letter to his Congressman regarding his disagreement with the effective date assigned in the March 1992 rating decision. In that letter, the Veteran reported that he had been challenging the assignment of his  effective date - the record indicates various contacts between the Veteran and the RO with the Veteran's inquiries as to the establishment of the date. 




On March 26, 1993, within one year of the date of the date letter advising the Veteran of the March 1992 rating decision, the Veteran's letter was received by the RO.  The RO responded to the Representative regarding the status of the claim, but no additional action was taken.  

The Veteran's March 1993 letter constitutes a valid notice of disagreement and the claim for an effective date has therefore been pending since that time. 

A notice of disagreement must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result. 38 C.F.R. § 20.201 (2011). While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD" but may not be sufficient for a substantive appeal). 

As here, a notice of disagreement must be filed within one year from the date the agency of original jurisdiction mails notice of the decision to the Veteran. The date of mailing the letter of notification of the determination will be presumed to be the same as the date if that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2011).  

The Veteran must therefore be provided with a statement of the case in response to his notice of disagreement as to the March 1992 rating decision in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).   

Although this claim was initially certified as a claim for an earlier effective date based on clear and unmistakable error in the March 1992 rating decision, pursuant to the Board's findings above, the claim has been recharacterized.  Therefore, the RO shall consider this claim as an ongoing appeal of the RO's May 1992 letter to the Veteran affirming the denial of an earlier effective date.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must undertake any additional development necessary and issue the Veteran an SOC on the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for his PTSD. The RO/AMC must consider all applicable rating criteria. The Veteran must also be advised that, for the Board to have jurisdiction in the matter he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


